NUMBER 13-10-00260-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE DAVID ROBLES
 

On Motion for Leave to Proceed In Forma Pauperis and
Petition for Writ of Mandamus
 

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion Per Curiam (1)

	Relator, David Robles, has filed a petition for writ of mandamus by which he
requests that this Court direct respondent, the Honorable J. Manuel Bañales, presiding
judge of the 105th Judicial District Court of Nueces County, Texas, to grant relator's
October 9, 2009, "Petition for Commutation of Sentence Recommendation." (2)  Relator has
also filed a "Motion for Leave to Proceed In Forma Pauperis" with this Court.
	We hereby GRANT relator's "Motion for Leave to Proceed In Forma Pauperis." 
However, having reviewed and fully considered relator's petition for writ of mandamus, we
are of the opinion that relator is not entitled to the relief sought and the petition should be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is
DENIED.

								PER CURIAM

Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed the
4th day of May, 2010.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.")
2.  In his petition, relator also names Carlos Valdez, Nueces County District Attorney, and Jim Kaelin,
Nueces County Sheriff, as respondents.  However, we do not have mandamus jurisdiction over these
individuals.  See Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004).